Douglas, J.,
concurring. While I concur in the judgment of the majority, because it reaches the right result, I write separately to express my concern with the syllabus of the majority and some of the language contained in the opinion. In addition, an issue that has been brought to us for decision is not discussed by the majority and I feel the issue should be addressed.
The language used by the majority in the syllabus and body of the opinion simply wipes out the right of parties to contract and to be bound by their agreement once made. Here the language of the policy was clear. In pertinent part, the policy of insurance says:
“No judgment against any person * * * alleged to be legally responsible for the bodily injury [sustained by the insured] shall be conclusive, as between the insured and the [insurance] company, of the issues of liability of such person * * * or of the amount of damages to which the insured is *184legally entitled unless such judgment is entered pursuant to an action prosecuted by the insured with the written consent of the [insurance] company.” (Emphasis added.)
Today’s opinion makes this language inoperative. Henceforth, despite such limiting language in the policy of insurance, the insurer will be bound by any judgment rendered as a result of a suit brought by the insured against an uninsured or underinsured motorist even though the action was brought by the insured without first having obtained the written consent of his insurer. This places an insurance carrier in a hopeless position. For example, an insured could bring an action against an uninsured motorist, obtain a default judgment when the uninsured motorist fails to answer, and then receive an award of judgment that may be excessive. Under today’s decision, the insured’s carrier would be liable, without the right to contest, for the judgment obtained by its insured. Such a result is patently unfair. Just because a party before this court is an insurance company does not mean it should automatically be treated unfairly.
The real issue raised by appellants in this case is that they, as insureds, should not have to obtain the permission of their own carrier before they can settle with an underinsured motorist and his insurance company. Appellants contend that they had a settlement agreement worked out with the tortfeasor’s carrier for the policy limits of $25,000 in return for a full and final release. Appellants contend that appellee prevented the settlement by refusing to permit appellants to sign a full release and thereby forced appellants to file their lawsuit against the tortfeasor.
Appellants’ argument lacks merit for two reasons. First, if appellants had been permitted to give the tortfeasor a full and final release in exchange for the payment of the $25,000 and then in a later arbitration proceeding with their own carrier (appellee) appellants had been awarded a sum in excess of the $25,000, appellee would have had no subrogation rights against the tortfeasor. In addition, if appellee had consented to the alleged settlement between appellants and the tortfeasor, appellee would have automatically admitted liability to appellants and all that would have remained to be determined through negotiation or arbitration would have been how much appellee would be required to pay appellants pursuant to the underinsured motorist coverage. Once again, this would place the carrier (appellee) in a hopeless position.
The second reason appellants’ argument lacks merit is that appellants could have initially demanded, if they felt that the tortfeasor's insurance coverage was inadequate to compensate them for their damages, arbitration under the terms of their own policy with appellee. This appellants chose not to do. Instead they waited until after their case against the tortfeasor had gone to judgment to demand arbitration. Thus, if any prejudice occurred, it was brought about by appellants’ own actions.
Thus, it should be the judgment of this court that an insurer does have the right to place reasonable limiting language in a policy of insurance *185which would operate to require that its consent be obtained before settlement is reached by its insured with a tortfeasor or before suit is filed by the insured against an uninsured or underinsured tortfeasor.
Accordingly, I concur only in the judgment.
Wright, J., concurs in the foregoing opinion.